DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The terminal disclaimer filed on 14 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,545,311 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
3.	Claims 9-11, 13, 15-17, and 19 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 14 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 14 May 2021 is withdrawn. Claims 16 and 17, directed to non-elected embodiments/species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Samuel W. Apicelli on 14 June 2021. 
The application has been amended as follows:

1.-8. (Canceled)
9. (Currently Amended) A glenoid prosthesis for securement to a glenoid of a patient, the glenoid prosthesis comprising: 
a head portion comprising a convex rear surface configured to engage the glenoid and an articular surface opposite the convex rear surface that is configured to engage with a humeral component; 
convex rear surface of the head portion, the anchor member integrally-formed with the convex rear surface of the head portion; and 
a plurality of deformable fins extending radially outward from the anchor member, the plurality of deformable fins including [[a first plurality of fins and a second plurality of fins that are spaced apart from the first plurality of fins by a middle section of the anchor member,
wherein the first plurality of fins comprises a first cancellous-bone-engaging fin which extends radially outward from a distal end of the anchor member, wherein the first cancellous-bone-engaging fin is sized and configured to be positioned within cancellous bone of the glenoid when the convex rear surface of the head portion engages the glenoid,
wherein the second plurality of fins comprises a first cortical-bone-engaging fin which extends radially outward from a proximal end of the anchor member and is located adjacent to the convex rear surface of the head portion, wherein the first cortical-bone-engaging fin is sized and configured to be positioned within cortical bone of the glenoid when the convex rear surface of the head portion engages the glenoid.
10. (Currently Amended) The glenoid prosthesis of Claim 9, wherein the anchor member is positioned at [[a center of the convex rear surface of the head portion.  
11. (Currently Amended) The glenoid prosthesis of Claim 9, wherein [[a second fin of the second plurality of fins is offset from the convex rear surface of the head portion by a distance of about 2 millimeter or less, wherein said second fin of the second plurality of fins is sized and configured to abut the cortical bone of the glenoid when the convex rear surface of the head portion engages the glenoid.  
12. (Canceled)  
13. (Currently Amended) The glenoid prosthesis of Claim 9, wherein at least one of the plurality of deformable fins is uni-directionally deformable.  
14. (Canceled)  
15. (Currently Amended) The glenoid prosthesis of Claim 9, further comprising a stabilizing pin extending from the convex rear surface of the head portion, the stabilizing pin adapted to [[prevent rotation of the head portion relative to the glenoid.  
16. (Currently Amended) The glenoid prosthesis of Claim 9, wherein the first plurality of fins includes [[fins having a different diameter than [[fins of the second plurality of fins.  
17. (Currently Amended) The glenoid prosthesis of Claim 9, wherein [[the distal end of the anchor member includes a plurality of grooves.  
18. (Canceled)  
19. (Currently Amended) The glenoid prosthesis of Claim [[9, wherein the [[first plurality of fins comprises a greater number of fins than the [[second plurality of fins.  
20. (Canceled)  
21. (Canceled)


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a glenoid prosthesis for securement to a glenoid of a patient comprising the combination of structural and functional limitations as set forth in above-amended independent claim 9, particularly comprising:
a head portion comprising a convex rear surface configured to engage the glenoid and an articular surface opposite the convex rear surface that is configured to engage with a humeral component; 
an anchor member extending from the convex rear surface of the head portion, the anchor member integrally-formed with the convex rear surface of the head portion; and 
a plurality of deformable fins extending radially outward from the anchor member, the plurality of deformable fins including a first plurality of fins and a second plurality of fins that are spaced apart from the first plurality of fins by a middle section of the anchor member,
wherein the first plurality of fins comprises a first cancellous-bone-engaging fin which extends radially outward from a distal end of the anchor member, wherein the first cancellous-bone-engaging fin is sized and configured to be positioned within cancellous bone of the glenoid when the convex rear surface of the head portion engages the glenoid,
wherein the second plurality of fins comprises a first cortical-bone-engaging fin which extends radially outward from a proximal end of the anchor member and is located adjacent to the convex rear surface of the head portion, wherein the first cortical-bone-engaging fin is sized and configured to be positioned within cortical bone of the glenoid when the convex rear surface of the head portion engages the glenoid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774